Filed 11/9/20 P. v. Stilley CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C091019

                   Plaintiff and Respondent,                                   (Super. Ct. No. 19FE004815)

         v.

ALEX STILLEY,

                   Defendant and Appellant.




         Appointed counsel for defendant Alex Stilley asked this court to review the record
and determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a disposition
more favorable to defendant, we will affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)


                                                             1
                              FACTS AND PROCEEDINGS
       After defendant caused a disturbance at a gas station, making threats and beating
on cars, he ran away down the street toward Juan Palomares’s stopped pickup truck. He
threw a bicycle into the bed of the truck, jumped inside the cab of the truck, and
demanded that Palomares drive North. When Palomares refused, defendant said he
would kill him one way or another. He then jumped over Palomares, opened the driver’s
door, and pushed Palomares out. Another driver in the area at the time later identified
defendant as the person in the driver’s seat of Palomares’s pickup truck. A second driver
in the area, Justin Besotes, witnessed the incident and took a photograph of Palomares’s
truck. Defendant tried to drive the truck away but was boxed in. Besotes called 911.
When the light changed, defendant drove away and Besotes followed.
       California Highway Patrol (CHP) Officer David Harris responded to the call of a
carjacking of Palomares’s pickup truck. He saw the pickup truck on the highway and
followed. The truck was traveling at about 80 miles per hour, jerking from side to side in
the lane. Defendant took his shirt off while driving and threw it out the window. Harris
activated his lights and siren and followed defendant for approximately 19 miles. The
driver continued at speeds between 80-90 miles per hour, wove in and out of traffic,
drove on the shoulder, and tailgated other vehicles. Approximately 16 miles into the
pursuit, the Woodland CHP office took over. As those officers pursued defendant, CHP
Officer Robert Sanchez deployed a spike strip. The truck ran over the spike and the front
tire was deflated. Defendant was taken into custody. He appeared agitated, forced his
way out of the patrol car, and the officers placed him in leg restraints. A bag containing
.38 grams of methamphetamine was recovered from the truck.
       The trial court determined defendant was competent to stand trial. A jury found
defendant guilty of carjacking (Pen. Code, § 215, subd. (a)—count one), and reckless
evasion of a police officer (Veh. Code, § 2800.2, subd. (a))—count two).



                                             2
       The trial court sentenced defendant to an aggregate term of five years eight
months in prison and awarded him 290 days of presentence custody credits. Noting
defendant was indigent, the trial court struck all fines and fees, other than $4,200 in direct
victim restitution. The People did not object.

                                       DISCUSSION
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.
       We did, however, find a clerical error that requires correction. The trial court
sentenced defendant to a term of five years eight months. The abstract of judgment
correctly reflects this sentence under section 1, but under section 8 “TOTAL TIME” the
abstract indicates a total term of five years four months. “The oral pronouncement of
judgment controls over any discrepancy with the minutes or the abstract of judgment.
[Citations omitted.]” (People v. Sharret (2011) 191 Cal. App. 4th 859, 864.) Accordingly,
the trial court must prepare a corrected abstract of judgment reflecting the TOTAL TIME
of five years eight months. (Ibid.)




                                              3
                                     DISPOSITION
      The judgment is affirmed. The clerk of the superior court shall prepare an
amended abstract of judgment reflecting sentence of five years eight months and forward
a certified copy to the Department of Corrections and Rehabilitation.




                                                HULL, J.



We concur:




RAYE, P. J.




MAURO, J.




                                            4